DETAILED ACTION

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

A Terminal Disclaimer was filed on 03/23/2021, this precludes a potential non-statutory obviousness type double patenting rejection with parent application 16/100,823 which is now patent no. 10,657,623.

The closest prior art of record found is Fan et al. (US Pub. No. 2020/0005122 A1). Fan discloses some but not all of the limitations of claim 1 as follows:

Regarding claim 1, an apparatus for processing image signal data, comprising: 
first stage processing circuitry configured to: 
generate an unscaled single color version of a received image, , (See Fan Fig. 4 where the Input image 410 is used.)
by extracting a single color component from the received image and generate an unscaled single color high frequency component, by band splitting the unscaled single color version; (The disclosed prior art of record fails to disclose this limitation.)
a scaler circuit configured to generate a first downscaled version of the received image having a first pixel resolution lower than a pixel resolution of the received image; (See Fan Fig. 4 where the down-scaler 420 downscales the image by a factor of two.)

and generate a processed version of the first downscaled version using the first downscaled version and the downscaled images, (See Feature Fusion 470 which combines the processed first scaled image from 450, and the second scaled image from 460.)
the 3232685/40282/FW/10086394.5processed version of the first downscaled version merged with the unscaled single color high frequency component. (The disclosed prior art of record fails to disclose this limitation.)

Regarding independent claims 13 and 20, these claims are allowed since they contain limitations that are similar to allowed claim 1.

Regarding claims 2-12 and 14-19, these claims are allowed since they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is (571)270-1417.  The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662